
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.13

         LOGO [g637062.jpg]

DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

As amended and restated through October 16, 2003

        1.    Purpose.    The purpose of The Coca-Cola Company Deferred
Compensation Plan for Non-Employee Directors (the "Plan") is to provide
non-employee Directors of The Coca-Cola Company (the "Company") with an
opportunity to defer certain compensation as a Director. This Plan replaces the
Plan adopted on December 7, 1983 as amended and restated (the "Prior Plan"). All
deferrals made pursuant to the Prior Plan shall remain in effect according to
their terms unless changed pursuant to Section 8 below.

        2.    Effective Date.    The Plan shall become effective upon approval
by the Board of Directors of the Company.

        3.    Eligibility.    Any Director of the Company who is not an employee
of the Company or of any subsidiary or affiliate of the Company is eligible to
participate in the Plan.

        4.    Election to Defer Compensation.    

        a.    Time of Eligibility.    An election to defer compensation shall be
made by a nominee for election as a Director who is not then serving as a
Director prior to the time of election to the Board for the relevant elected
term and prior to the right to receive any compensation with respect to such
term. A Director who has not previously elected to defer receipt of compensation
or who has subsequently discontinued such election may elect to defer
compensation by giving notice prior to November 1 of each year, but any such
election shall only be effective for compensation payable during the calendar
year following such notice and thereafter. An election shall continue in effect
until the end of the participant's service as a Director or until the end of the
calendar year during which the Director gives the Company written notice of the
discontinuance of the election, whichever shall occur first. Such a notice of
discontinuance shall operate prospectively from the first day of the calendar
year following the giving of notice referred to in the preceding sentence, and
compensation payable during any subsequent calendar year shall not be deferred,
but compensation theretofore deferred shall continue to be withheld and shall be
paid in accordance with the notice of election pursuant to which it was
withheld.

        b.    Amount of Deferral.    A participant may only elect to defer
receipt of all or a specified portion of the annual retainer fee receivable by
such Director for service as a Director of the Company, but not any other
compensation or expense reimbursement.

        c.    Manner of Electing Deferral.    A participant shall elect to defer
compensation by giving written notice to the Company in the form attached hereto
as Exhibit A. Such notice shall include:

          (i)  the percentage or amount of compensation to be deferred;

         (ii)  whether the deferral will be into the "Cash Fund" or "Share
Units"; and

        (iii)  an election of a lump-sum payment or of a number of annual
installments (not to exceed five) for the payment of the deferred compensation,
such lump-sum payment or the first installment payment occurring on the later of
January 15 of the year following the year in which service as a Director
terminates or six months from the date on which service as a Director
terminates.

        5.    Deferred Compensation Account.    The Company shall establish a
deferred compensation account (the "Account") for each participant.

          (i)  For amounts deferred to the Cash Fund, the Account will be
credited

--------------------------------------------------------------------------------

        (a)   at the time such amount would otherwise be payable, with the
amount of any compensation, receipt of which the participant has elected to
defer, and

        (b)   at the end of each calendar year or initial or terminal portion of
a year, with deemed interest, at an annual rate equivalent to the weighted
average prime lending rate of SunTrust Bank, Atlanta for the relevant year or
portion thereof (the "Interest Equivalents"), upon the average daily balance in
the Account during such year or portion thereof.

         (ii)  For amounts deferred to Share Units, the Account will be credited

        (a)   at the time such amount would otherwise be payable, with the
amount of any compensation, receipt of which the participant has elected to
defer. Such amount shall be converted on such date to a number of Share Units
equal to the number of shares which theoretically could have been purchased on
such date with such amount, using the average share price on the New York Stock
Exchange on such date, or if such date is not a trading day, on the next trading
day;

        (b)   on each date on which a dividend is paid on the common shares of
The Coca-Cola Company, with the number of Share Units theoretically which could
have been purchased with the amount of dividends payable on the number of shares
equal to the number of Share Units in the participant's Account immediately
prior to the payment of such dividend; the number of additional Share Units
shall be calculated as in 5(ii)(a) above; and

        (c)   on the date of any stock split or stock dividend, with the number
of Share Units necessary for an equitable adjustment.

        6.    Value of Deferred Compensation Accounts.    The value of each
participant's Account shall consist of the compensation deferred in accordance
with paragraph 4(c) above and the Interest Equivalents in the case of the Cash
Fund and the Share Units described in paragraph 5 above. All credits to an
Account shall be credited with Interest Equivalents or additional Share Units in
relation to the period from the date credited to the date of payment to a
participant or to his or her estate. As promptly as practicable following the
close of each calendar year a statement will be sent to each participant as to
the balance in the participant's Account as of the end of such year.

        7.    Payment of Deferred Compensation.    No payment may be made from a
participant's Account except as follows:

        a.     The balance in a participant's Account in the Cash Fund shall be
paid in cash in the manner elected in accordance with the provisions of
paragraph 4(c) above. If annual installments are elected, the amount of the
first payment shall be a fraction of the balance in the participant's Account as
of December 31 of the year preceding such payment, the numerator of which is one
and the denominator of which is the total number of installments elected. The
amount of each subsequent payment shall be a fraction of the balance in the
participant's Account as of December 31 of the year preceding each subsequent
payment, the numerator of which is one and the denominator of which is the total
number of installments elected minus the number of installments previously paid.
Each payment pursuant to this paragraph 7(a) shall include Interest Equivalents,
but only on the amount being paid, from the preceding December 31 to the date of
payment.

        b.     The balance in participant's Account in Share Units shall be paid
in cash in an amount equal to the number of Share Units in the participant's
Account multiplied by the average of the high and low market prices at which a
share of common stock shall have been sold on the date of calculation, or on the
next preceding trading day if such date was not a trading date, as reported on
the New York Stock Exchange Composite Transactions listing (the "Share Unit
Account

3

--------------------------------------------------------------------------------




Balance"). Upon calculation of the Share Unit Account Balance, such amount shall
be credited to the participant's Account in the Cash Fund and paid in accordance
with Section 7(a) above.

        c.     In the event of a participant's death or termination of service
due to conflict of interest, illness or disability, the balance in the
participant's Account (in the case of (i) the Cash Fund including Interest
Equivalents in relation to the elapsed portion of the year of death or
termination of service and (ii) the Share Units, valued in accordance with the
procedures set forth in Section 7(b) above) shall be determined as of the date
of death or termination of service due to conflict of interest, illness or
disability and such balance shall be paid in a single payment in cash to the
participant or the participant's estate, as the case may be, as soon as
reasonably possible thereafter.

        8.    One-Time Election.    Participants who were participants in the
Prior Plan may choose to transfer the amounts in the Cash Fund to Share Units
prior to November 1, 1997. Such election is irrevocable. The number of Share
Units will be determined as of November 1, 1997 in accordance with the method
described in Section 5 (ii) (a) hereof.

        9.    Participant's Rights Unsecured.    The right of a participant to
receive any unpaid portion of the participant's Account, whether the Cash Fund
or Share Units, shall be an unsecured claim against the general assets of the
Company.

        10.    Nonassignability.    The right of a participant to receive any
unpaid portion of the participant's Account shall not be assigned, transferred,
pledged or encumbered or be subject in any manner to alienation or anticipation.

        11.    Administration.    This Plan shall be administered by the
Secretary of the Company, who shall have the authority to adopt rules and
regulations for carrying out the Plan and to interpret, construe and implement
the provisions thereof.

        12.    Amendment and Termination.    This Plan may be amended, modified
or terminated at any time by the Board of Directors of the Company, provided,
however, that no such amendment, modification or termination shall, without the
consent of a participant, adversely affect such participant's rights with
respect to amounts theretofore accrued to the participant's Account.

4

--------------------------------------------------------------------------------

Exhibit A


Election


TO THE SECRETARY OF THE COCA-COLA COMPANY (the "Company"):

        Pursuant to paragraph 4 of The Coca-Cola Company Deferred Compensation
Plan for Non-Employee Directors (the"Plan"), the undersigned hereby elects to
defer             % of all future payments with respect to the annual retainer
fee for service on the Board of Directors of the Company in accordance with the
terms of the Plan. Of such amount             % shall be deferred to the Cash
Fund and            % shall be deferred to Share Units.

        The compensation deferred is to be paid to me in the following manner
(check and complete one):

/ /   single lump-sum payment in cash, to be paid on the later of January 15 of
the year following the year in which my service terminates or six months from
the termination of my service; or
/ /
 
installment payments in            (insert number up to five) annual
installments, the first annual installment to be paid on the later of January 15
of the year following the year in which my service terminates or six months from
the termination of my service, and the subsequent annual installment payments to
begin on January 15 of the year following the year in which my first payment was
made.

        It is understood that this election must be submitted to the Secretary
of the Company

•by November 1 for continuing directors to begin deferrals for payments
otherwise to be received beginning in the next calendar year or

•prior to beginning service on the Board for new directors.

        The undersigned hereby acknowledges that this election is subject to the
terms of the Plan.

           

--------------------------------------------------------------------------------

(Signature of Director)
Date:
 
 
 
, 20    
 


--------------------------------------------------------------------------------

(Printed or typed name of Director)
Received on the            day of                        , 20        on behalf
of The Coca-Cola Company.
 
 
 
 
 
 


--------------------------------------------------------------------------------

Secretary

5

--------------------------------------------------------------------------------



QuickLinks


Election
